Exhibit Six Flags Announces Private Debt Exchange Offer for Certain of its Debt Securities Required Terms Include Tender by Holders of Approximately 50% of 2010 Notes Pursuant to Lock-Up Agreement New York, NY – May 14, 2008 - Six Flags, Inc. (NYSE: SIX) announced today the commencement of a private offer to exchange any and all of the following notes (together, the “Notes”) in a private placement for new 12¼% Senior Notes due July 15, 2016 (the “New Notes”) to be issued by Six Flags Operations Inc., its wholly-owned subsidiary (“Six Flags Operations”), and guaranteed by Six Flags, Inc. (“Six Flags”). The Notes available for exchange in this offer include: ● 8 7/8% Senior Notes due 2010 of Six Flags, Inc.; ● 9 3/4% Senior Notes due 2013 of Six Flags, Inc.; and ● 9 5/8% Senior Notes due 2014 of Six Flags, Inc. The exchange offer is being made only to qualified institutional buyers and accredited investors inside the United States and to certain non-U.S. investors located outside the United States (“eligible holders”). The purpose of this private exchange offer is to improve Six Flags’ financial flexibility by extending the maturities of its overall indebtedness, primarily its outstanding indebtedness with maturities in 2010. For each $1,000 Principal Amount Exchanged: Total Consideration Bythe Early TenderDate Exchange ConsiderationAfter the Early TenderDate Six Flags Notes to be Exchanged CUSIP No. OutstandingPrincipal Amount(in millions) Principal amount of New12¼% Senior Notes due2016 Principal amount of New12¼% Senior Notes due2016 AcceptancePriorityLevel 8 7/8% Senior Notes due 2010 83001P AD1 $280.30 90% of original amount 85% of original amount 1 9 3/4% Senior Notes due 2013 83001P AF6 $374.00 70% of original amount 65% of original amount 2 9 5/8% Senior Notes due 2014 83001P AK5/ 83001P AH2 $464.65 70% of original amount 65% of original amount 3 Six Flags and Six Flags Operations are offering to exchange all properly tendered and accepted Notes listed above such that the principal amount of New Notes issued in the exchange shall not exceed $400.0 million (the “Maximum Tender Amount”). Six Flags reserves the right, but is not obligated, to increase the Maximum Tender Amount. The aggregate principal amount of each issue of Notes that are exchanged for New Notes in the exchange offer will be determined in accordance with the “Acceptance Priority Level” set forth above. All 8 7/8%
